DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections made in a previous Office action and not repeated below are hereby withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 1, 2020 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3, 5, 20, 21, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Van Bruggen et al. (US 2006/0169951) in view of Justel et al. (US 2005/0168124).
Regarding claim 1, Van Bruggen discloses a discharge tube comprising a transparent alumina component prepared from corundum powder [average particle size 0.2 microns] with an additive dopant selected from the group formed by oxides of Mg, Y, Er and La, see abstract and [0013]; see MPEP 2144.05 In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  The reference further provides examples of the dopant amount within the claimed range, see Tables I-IV; see also MPEP 2131.03 I: A specific example in the prior art which is within a claimed range anticipates the range.  Additionally, the reference discloses the ceramic has a porosity of at least smaller than 0.01% and a thickness of 0.8 mm, see abstract and [0005]; see MPEP 2144.05 I.  The reference also discloses a sample thickness of 0.5 mm [0007]; see MPEP 2144.05 I.
Note that although Van Bruggen does not disclose the average grain size D50, it would have been obvious to one of ordinary skill that the average grain size could also be the median grain size.  
Van Bruggen fails to disclose the component in a shape of a wafer.
Justel discloses that there are a wide variety of possible designs for a discharge vessels such as plates and tubes [0036].

Regarding claims 3, 20 and 21, although the references do not specifically disclose the claimed haze, it is expected the disclosed ceramic and the claimed ceramic will have similar properties regarding haze given the similar composition (alumina doped with similar amount and types of dopants), similar thickness, similar grain size and similar porosity, see above discussion; see also Applicant’s specification page 5 and claims 1, 2 & 4; and see MPEP 2112.01 I: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. 
Regarding claims 5 and 24, as discussed above, although Van Bruggen does not disclose the average grain size D50, it would have been obvious to one of ordinary skill that the average grain size could also be the median grain size.
Regarding claim 25, Van Bruggen discloses that the dopant consists of magnesium oxide, yttrium oxide and/or lanthanum oxide, see abstract and Tables I-IV.
Claims 4 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Van Bruggen et al. (US 2006/0169951) in view of Justel et al. (US 2005/0168124) as applied to claim 1 above, and further in view of Van Bruggen et al. (US 2007/0152597).  Note that Van Bruggen ‘597 will be referred to by the second named inventor, Beckers.

The references, however, fail to disclose the claimed thickness.
Beckers discloses a discharge lamp comprising a discharge vessel wherein the thickness of the vessel as 0.3 mm, which is within the claimed range, see abstract and [0008]; see MPEP 2144.05 I.  
It would have been obvious to one of ordinary skill in the art at the time of the invention for the vessel of Van Bruggen to have the thickness of Beckers as a known thickness suitable for a discharge lamp vessel.
Response to Arguments
Applicant’s arguments with respect to claims, 1, 3-5, 20, 21 and 23-25 have been considered but are moot because in view of a new combination of prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A AUER whose telephone number is (571)270-5669.  The examiner can normally be reached on Monday - Friday 9 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on (571)272-8519.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAURA A AUER/Primary Examiner, Art Unit 1783